Citation Nr: 0302914	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  96-51 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the indebtedness to VA in the amount of 
$17,484.63, due to overpayment of VA disability compensation 
benefits, is a valid debt.

2.  Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $3,880.63.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  In an August 1995 decision, the 
RO determined that there had been a debt created due to 
overpayment of VA disability compensation benefits, later 
calculated to be $17,484.63.  In a March 1996 decision by the 
RO's Committee on Waivers and Compromises, it was determined 
that the veteran was entitled to a partial waiver of the debt 
in the amount of $13.604.00, but was not entitled to a waiver 
of the remaining $3,880.63.

In January 2001, the Board remanded the case for the RO to 
issue a statement of the case addressing the intertwined 
issue of whether the overpayment debt had been properly 
created.  The RO issued the statement of the case on that 
issue in August 2002, and the veteran submitted his VA Form 9 
perfecting his appeal with respect to that issue later that 
month.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claim have been obtained by the 
RO.

2.  In February 1953, the veteran was awarded disability 
compensation for anxiety state at the rated of 10 percent.

3.  In March 1953, the veteran filed a Declaration of Marital 
Status indicating that he had been married to L.S.R. since 
May 1, 1948.  

4.  In November 1953, service connection was granted for 
duodenal ulcer, and the veteran's combined disability 
compensation evaluation was increased to 30 percent from July 
1953.

5.  In October 1962, the veteran's combined disability 
compensation evaluation was increased to 80 percent from 
September 1962.  He was informed that dependency of his wife 
and four children was approved.  An enclosure (VA Form 21-
6754) explained the reporting requirement for dependency 
changes.

6.  In October 1966, the veteran's service connected 
psychiatric disability evaluation was increased to 100 
percent from September 1966.

7.  In July 1991, VA sent the veteran a letter requesting he 
provide the Social Security number of his dependent spouse.

8.  On August 9, 1991, VA received notice from the veteran 
that his wife died on February [redacted], 1974.

9.  In an August 1995 decision, the RO determined that there 
had been a debt created due to overpayment of VA disability 
compensation benefits, later calculated to be $17,484.63.  

10.  In a March 1996 decision by the RO's Committee on 
Waivers and Compromises, it was determined that the veteran 
was entitled to a partial waiver of the debt in the amount of 
$13,604.00, but was not entitled to a waiver of the remaining 
$3,880.63

11.  In November 1995, the veteran submitted a Financial 
Status Report that showed income exceeding expenses by $66 
and $569 in debts owing.

12.  In June 1996, the veteran submitted a Declaration of 
Status of Dependents indicating that he had remarried on May 
31, 1996.

13.  The overpayment of compensation benefits in the 
calculated amount of $3,880.63 was not due to the veteran's 
fraud, misrepresentation or bad faith.

14.  The veteran was at fault in creating the original 
overpayment since he did not report his spouse's death. 

15.  Withholding of benefits or recovery would not nullify 
the objective for which benefits were intended since the 
veteran was paid compensation benefits to which he was not 
entitled and would not result in undue hardship.

16.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on having a dependent wife for a period of time when he 
was not married.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in 
the calculated amount of $17,484.63 was properly created, and 
the overpayment is a valid indebtedness.  
38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.652(a).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$3,880.63 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the previous remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002). 

The veteran was notified in the October 1996 and August 2002 
statements of the case (SOC) of the statutory requirements 
governing validity of debt and waiver of overpayment, and 
what the record showed.  The Board concludes that the 
discussions in the SOCs and the March 2000 supplemental 
statement of the case (SSOC) adequately informed the veteran 
of the evidence needed to substantiate his claims and 
complied with VA's notification requirements.  

The Board's remand, as well as the August 2002 SSOC, informed 
the veteran of the provisions of the VCAA.  An August 2002 
letter notified the veteran of the type of evidence necessary 
to substantiate his claims.  It informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  It specified the veteran's responsibility to either 
submit evidence on his own behalf (showing entitlement to the 
benefits sought) or to give VA sufficient information and 
authority to obtain those records for him.  In this case, 
there is no contention that additional relevant evidence has 
not been obtained.  The veteran testified at hearings at the 
RO in March 1996 and February 2000.  Insofar as neither the 
veteran nor his accredited representative have indicated that 
there is any additional information that may be available and 
that is needed for a decision on either the validity of debt 
or waiver of overpayment claims, the Board finds that the 
Department has satisfied the duty to assist in the 
development of these claims.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In February 1953, the veteran was awarded disability 
compensation for anxiety state at the rated of 10 percent.  
In March 1953, the veteran filed a Declaration of Marital 
Status indicating that he had been married to L.S.R. since 
May 1, 1948.  In November 1953, service connection was 
granted for duodenal ulcer, and the veteran's combined 
disability compensation evaluation was increased to 30 
percent from July 1953.

In October 1962, the veteran's combined disability 
compensation evaluation was increased to 80 percent from 
September 1962.  He was informed that dependency of his wife 
and four children was approved.  An enclosure (VA Form 21-
6754) explained the reporting requirement for dependency 
changes.  

In October 1966, the veteran's service connected psychiatric 
disability evaluation was increased to 100 percent from 
September 1966.

In July 1991, VA sent the veteran a letter requesting he 
provide the Social Security number of his dependent spouse.  
In reply, on August 9, 1991, VA received notice from the 
veteran that his wife died on February [redacted], 1974.

In an August 1995 decision, the RO determined that there had 
been a debt created due to overpayment of VA disability 
compensation benefits, later calculated to be $17,484.63.  

In a March 1996 decision by the RO's Committee on Waivers and 
Compromises, it was determined that the veteran was entitled 
to a partial waiver of the debt in the amount of $13,604.00, 
the amount of overpayment subsequent to the August 1991 
notice to VA of the death of the veteran's spouse.  The 
Committee determined that the veteran was not entitled to a 
waiver of the remaining $3,880.63, the amount of overpayment 
from February 1974 to August 1991.

Validity of the Debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 1991 & Supp. 2002).  The 
veteran was, at all times relevant to this issue, rated a 
combined 100 percent disabled for his service-connected 
disabilities.  In addition, during the period in question, 
the veteran received additional compensation for his spouse.

Under applicable statutory criteria, the effective date of a 
reduction of pension or compensation by reason of death of a 
dependent of a payee shall be the last day of the month in 
which such death occurs.  38 U.S.C.A. § 5112(b)(2).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors which established entitlement to the 
benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  
The beneficiary will be advised at the time of the request 
that the certification must be furnished within 60 days from 
the date of the request and that failure to do so will result 
in the reduction or termination of benefits.  Id.

The veteran's status changed in February 1974, at which time 
his wife died.  The effective date of a reduction or 
discontinuance of compensation by reason of death of a 
dependent shall be the last day of the month in which such 
death occurs.  38 U.S.C.A. § 5112(b)(2).  There is no dispute 
in this case that his wife died in February 1974.  
Accordingly, the RO later calculated the overpayment of 
benefits to the veteran beginning in March 1974.

The veteran contends that he was not aware of the rule that 
he must inform VA of any change in his dependents.  He also 
contended that other facts provided reason for VA to have 
known that his wife had died. 

The veteran was familiar with the rules of entitlement to 
receipt of a dependency allowance as part of his disability 
compensation.  As noted above, he had received an award 
letter issued in October 1962 which indicated that he was 
entitled to additional compensation based on the dependency 
of his wife and children.

Though the veteran has claimed that he was not aware that 
additional compensation was being awarded based on his 
dependents, the record reflects that VA mailed this notice.  
Clear evidence to the contrary is required to rebut the 
presumption that the regular procedures were accomplished.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).

It is presumed that the veteran received such information.  
While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement asserting lack of 
knowledge of one's rights such as the one from the veteran is 
not sufficient to rebut the presumption of regularity in RO 
operations.  Thus, the veteran's contention that VA did not 
provide any information regarding the reporting of the status 
of dependents, standing alone, is insufficient evidence to 
rebut the presumption of regularity.  Accordingly, the Board 
cannot conclude that VA did not provide the veteran with 
information regarding the reporting of the status of 
dependents.

Furthermore, the United States Supreme Court has held that 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  This holding has been specifically applied to 
knowledge of VA law and regulations by the U.S. Court of 
Appeals for Veterans Claims.  See Morris v Derwinski, 1 Vet. 
App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947).  
Therefore, even if the veteran did not actually read the 
information regarding procedures for reporting the status of 
his dependents, he is charged with knowledge of the 
information contained therein.

As to his failure to advise VA of his wife's death more 
promptly, the veteran argues that symptoms of his service- 
connected psychiatric disorder adversely impacted his 
cognitive ability.  With respect to the veteran's contention 
pertaining to his disability, the Board notes that 
approximately 17 years elapsed between the time that the 
veteran's wife died and his initial notification to VA of 
that fact.  The Board does not doubt the sincerity of the 
veteran's account that his disability has significantly 
affected his daily life.  However, to some extent, the 
veteran appears to be raising an argument couched in equity.  
The Board is bound by the law, and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Accordingly, the veteran's disability cannot form 
the basis for invalidating the debt created by his failure to 
properly notify VA of his wife's death.

Thus, the veteran's failure to act in accordance with the 
rules governing compensation payments constitutes an omission 
by the payee, and consequently the overpayment cannot be the 
result of sole administrative error by VA.  Given that the 
veteran notified the RO in 1991 of his wife's death in 1974, 
the debt was properly created; the weight of the evidence is 
against the claim and the appeal is denied.

Waiver of Overpayment

As noted, the veteran's current request for a waiver of the 
overpayment was referred to the Committee.  The Committee did 
not find fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA compensation benefits 
in the calculated amount of $3,880.63 would not be against 
equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2002).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2002).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran failed to inform VA of his wife's death, thus he was 
clearly at fault from 1974 until August 1991.  VA later 
failed to act on that information from 1991 to 1995.  VA was 
partially at fault for that portion of the overpayment 
subsequent to the notice in 1991; but recovery of that 
portion of the debt has already been waived.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits for a 
dependent spouse that he did not have during the relevant 
time period.  Since the veteran received compensation 
benefits to which he was not entitled, requiring repayment 
would not frustrate the purpose of the benefit.  

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
compensation benefits to which he was not entitled.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record dated in 
November 1995.  That report showed monthly income of $2,260 
and monthly expenses of approximately $2,193.  The veteran 
reported monthly debts of $569.  The veteran entered into a 
plan to repay his debt in monthly installments of $436 from 
December 1995.  Subsequent testimony from the veteran in 
February 2000 indicated continued financial obligations, 
however he appeared to have fully repaid the debt and now 
owed his sister for a loan.  

Although the veteran demonstrates some financial hardship due 
to financial obligations, he has not supplied evidence which 
would suggest that his indebtedness to the Government should 
not have been afforded the same consideration and attention 
he provided to his other obligations or that payment of the 
debt would deprive (or deprived) the veteran and his family 
with the basic necessities of life.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).  The degree of financial hardship is not 
shown to be severe and the fault on the part of the VA (which 
already resulted in a waiver of a substantial part of the 
original overpayment debt) is outweighed by the unjust 
enrichment that would occur if the veteran were allowed to 
keep compensation benefits to which he was not entitled.  In 
essence, the elements of equity and good conscience are not 
in the veteran's favor.


ORDER

The indebtedness to VA in the amount of $17,484.63, due to 
overpayment of VA disability compensation benefits, is a 
valid debt.

Entitlement to a waiver of overpayment of VA disability 
compensation benefits in the amount of $3,880.63 is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

